Filed 4/1/21 Peterson v. Sartory CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


JILLIAN PETERSON,                                          B298583

         Plaintiff and Appellant,                          (Los Angeles County
                                                           Super. Ct. No.
         v.                                                18VECV00232)

JENNIFER SARTORY,

         Defendant and
         Respondent.


     APPEAL from an order of the Superior Court of Los
Angeles County, Huey P. Cotton, Judge. Affirmed.
     Jillian Peterson, in pro. per., for Plaintiff and Appellant.
     Raines Feldman, John S. Cha, Nathan M. Carle, and
Lawrence J.H. Liu for Defendant and Respondent.
                 ____________________________
      Jillian Peterson appeals from an order granting Jennifer
Sartory’s motion that Peterson be declared a vexatious litigant.
(Code Civ. Proc., § 391, subds. (b)(1)-(3).)1 We will affirm the trial
court’s order.

                          BACKGROUND
       Peterson filed a complaint against Sartory on November 29,
2018 alleging, among many other things, that Sartory’s dog had
bitten Peterson; that Sartory had bribed a public official; that
Sartory suffers from mental illness; that Sartory had been spying
on, stalking, and bullying Peterson since 2016; and that Sartory
“illegally obtained [Peterson’s] email addresses.” Sartory moved
the court for an order striking the complaint and separately for
an order declaring Peterson to be a vexatious litigant.2
       The trial court heard both motions on February 25, 2019.
At the hearing, the trial court struck the complaint. The trial
court continued the hearing on the vexatious litigant motion to
allow the parties to submit additional declarations and exhibits
regarding whether Peterson had “exhausted her right of appeal
or are any such appeal rights time barred in each of the predicate
cases” the trial court had listed as the basis of its tentative ruling
on the vexatious litigant motion.
       The trial court called the matter for hearing again on April
23, 2019. In its minute order granting Sartory’s motion, the trial
court noted that Peterson’s supplemental opposition did not
address the question presented regarding finality of the predicate


      Further statutory references are to the Code of Civil
      1

Procedure.
      2This appeal concerns only the trial court’s ruling declaring
Peterson a vexatious litigant.




                                  2
cases, but rather contended that several of the cases were settled
and dismissed and could not be the basis of a vexatious litigant
finding. The trial court observed that although it appeared that
Peterson intended to attach evidence that the cases had been
settled, Peterson failed to attach the exhibits. In its order
granting Sartory’s motion, the trial court listed in full each of the
four definitions of “vexatious litigant” in section 391, subdivision
(b), and explained how Peterson met the criteria for each of the
first three—that she had “commenced, prosecuted, or maintained
in propria persona at least five litigations . . . finally determined
adversely [to her]” within the immediate past seven years (§ 391,
subd. (b)(1)), that she had “repeatedly relitigate[d] or attempt[ed]
to relitigate, in propria persona, either . . . the validity of the
determination against the same defendant . . . or any of the
issues of fact or law . . . determined or concluded by the final
determination against the same defendant . . .” (§ 391, subd.
(b)(2)), and that “while acting in propria persona, [she had]
repeatedly file[d] unmeritorious motions, pleadings, or other
papers, conduct[ed] unnecessary discovery, or engage[d] in other
tactics that are frivolous or solely intended to cause unnecessary
delay” (§ 391, subd. (b)(3)).
       Based on its conclusions, the trial court entered an order
declaring Peterson to be a vexatious litigant and a separate order
prohibiting Peterson from filing any new litigation in the courts
of California without approval of the presiding justice or
presiding judge of the court in which the action is to be filed.
       Peterson filed a timely notice of appeal.

                           DISCUSSION
      Without citation to either authority or the record, Peterson
challenges the trial court’s order as an abuse of discretion and




                                  3
raises nominal due process and equal protection challenges to the
vexatious litigant statutory scheme.
       “A court exercises its discretion in determining whether a
person is a vexatious litigant. [Citation.] We uphold the court’s
ruling if it is supported by substantial evidence. [Citations.] On
appeal, we presume the order declaring a litigant vexatious is
correct and imply findings necessary to support the judgment.”
(Bravo v. Ismaj (2002) 99 Cal.App.4th 211, 219.) We review any
questions of law de novo. (Ibid.)
       “[I]t is a fundamental principle of appellate procedure that
a trial court judgment is ordinarily presumed to be correct and
the burden is on an appellant to demonstrate, on the basis of the
record presented to the appellate court, that the trial court
committed an error that justifies reversal of the judgment.”
(Jameson v. Desta (2018) 5 Cal.5th 594, 608-609.) Based on the
record before us, we can discern no error.
       Peterson opted to proceed in this appeal with a clerk’s
transcript and a settled statement in lieu of a reporter’s
transcript. The trial court granted Peterson’s motion to proceed
by way of a settled statement in lieu of a reporter’s transcript.
But no settled statement was provided for our review. (Cal.
Rules of Court, rule 8.137.) Additionally, while the clerk’s
transcript contains a copy of Peterson’s opposition to Sartory’s
motion to have Peterson declared a vexatious litigant, it contains
no copies of the documents Sartory filed in support of her motion,
including the evidence the trial court relied on—and cited in
support of its conclusions—to determine that Peterson is a
vexatious litigant under section 391. Because of the deficiencies
in the record, we are unable to review any materials that would
allow us to conclude that the trial court erred, less so whether




                                 4
any error might have been prejudicial. (See Kyne v. Eustice
(1963) 215 Cal.App.2d 627, 635-636.)
       For us to conclude the trial court’s order was supported by
insufficient evidence, we require a means of determining what
evidence was before the trial court. “[W]here the appellant fails
to produce a complete record of oral trial proceedings, a challenge
based on the claim of evidence insufficiency will not be heard.”
(In re Estate of Fain (1999) 75 Cal.App.4th 973, 987.)
       The trial court recited and appears to have understood the
criteria for declaring a litigant vexatious. And in its order
granting Sartory’s motion, the trial court explained that Sartory
had “demonstrate[d] that [Peterson] falls squarely within” the
statutory vexatious litigant definitions. “[Peterson] has filed
more than 10 failed lawsuits in the past 7 years. In the past
year,” the trial court explained, “[Peterson] has filed at least 4
complaints or cross complaints against Ms. Sartory. The
complaints and cross complaints overlap and are duplicative
including the issue of Ms. Sartory’s dog allegedly biting
[Peterson]. [Peterson’s] conduct of the litigation and discovery
requests are excessive and seem spiteful and frivolous. [Sartory]
also demonstrates that [Peterson] has threatened further
litigation, including disbarment proceedings and comparing
counsel to Hitler.”
       Although the record before us is entirely insufficient from
which to discern error, the evidence that is in the record—
attached to a copy of Sartory’s concurrently considered motion to
strike the complaint in the matter—supports the trial court’s
conclusion that Peterson is a vexatious litigant under section 391,
subdivision (b)(3): a person who, “[i]n any litigation while acting
in propria persona, repeatedly files unmeritorious motions,




                                5
pleadings, or other papers, conducts unnecessary discovery, or
engages in other tactics that are frivolous or solely intended to
cause unnecessary delay.” Peterson sent counsel for Sartory a
letter threatening that Peterson “will be filing 2 more lawsuits,”
that Peterson is “looking forward to suing [Sartory’s counsel] and
all of the partners for all the illegal and criminal activity
[counsel] has done to [Peterson] . . . ,” and telling Sartory’s
counsel to “[e]xpect to be in court with [Peterson] for the next 5
years” and to “expect to be disbarred for all of your criminal
activity.”3 The motion to strike, its supporting papers, and the
trial court’s order striking the complaint demonstrate that
Peterson, while acting in propria persona, had repeatedly filed
unmeritorious pleadings and had engaged in tactics that the trial
court could have concluded—from Peterson’s words alone—were
frivolous or solely intended to cause unnecessary delay. (§ 391,
subd. (b)(3).)
        We also reject on the merits Peterson’s nominal due process
and equal protection challenges to the vexatious litigant statute.
“A long line of California decisions upholds this statutory scheme
against” similar constitutional challenges. (Wolfe v. George (9th.
Cir. 2007) 486 F.3d 1120, 1125.) Peterson’s specific challenge is
that the statutory scheme “punishes” plaintiffs who cannot afford
attorneys. That argument has been rejected on both due process


      3  Peterson’s correspondence is attached to a declaration
filed in support of Sartory’s motion to strike the complaint. The
record discloses no objection to the declaration or to the trial
court’s consideration of the evidence. We can discern no reason
from the record or the parties’ briefing why the evidence would
not be competent and should not be considered to support the
trial court’s conclusion.




                                 6
and equal protection grounds under both the California and
United States Constitutions. (Id. at pp. 1126-1127; Taliaferro v.
Hoogs (1965) 236 Cal.App.2d 521, 527-528.)
      Peterson has demonstrated no basis to reverse the trial
court’s order. Additionally, the record contains substantial
evidence to support the trial court’s order on at least one of the
grounds on which the trial court based its order.

                         DISPOSITION
     The trial court’s order is affirmed. Costs on appeal are
awarded to respondent.
     NOT TO BE PUBLISHED




                                           CHANEY, J.

We concur:



             ROTHSCHILD, P. J.



             BENDIX, J.




                                 7